OPINIÓN DISIDENTE EMITIDA POR EL
JUEZ PRESIDENTE SR. HERNÁNDEZ.
En la demanda que originó el presente pleito se ejercita la acción de nulidad de la institución de herederos hecha por el difunto Ramón Pérez Villarail a favor de los demanda-dos, por el fundamento de haber sido preteridos por el tes-tador Pérez Villamil en su testamento los demandantes que alegan ser hijos naturales reconocidos del mismo.
La cuestión previa, que surge desde luego a-discutir, es si ha podido ejercitarse por los demandantes la acción de nulidad de institución de herederos sin haberse antes ejercitado, o al menos al mismo tiempo, la acción de reconocimiento.
Al resolver en 17 de junio de 1910 el caso de Amsterdam et al. v. Puente et al., 16 D. P. R., 554, 561, dejamos establecida la siguiente doctrina:
“Creemos que de las disposiciones del Código Civil vigentes ante-riormente, así como de la'práctica y jurisprudencia sobre el particular, puede correctamente deducirse la conclusión de que sin algún acto que en forma auténtica revele la voluntad del padre, de dar a su hijo tal estado, el hijo tiene solamente un derecho de acción para obligar al padre a que le confiera dicho estado. , El artículo 135 del Código Civil Español, y el 189 del Código Civil de Puerto Rico, preveen los casos en que un padre puede ser obligado a reconocer a su hijo ilegí-timo. Solamente puede ser obligado a ello por medio de una acción, y puede decirse que tal acción sería innecesaria, únicamente en aque-llos casos en que hubieran actos solemnes por parte del padre, que vengan a demostrar que tal obligación ha sido cumplida. Claramente se deduce de estos- artículos, que aunque un padre haya ejecutado, como sucede en el caso de autos, una serie de actos tendentes a mos-trar que determinada persona era hijo suyo, sin embargo, no puede decirse que él la haya reconocido, dentro de la acepción que legal-mente tiene la palabra ‘reconocimiento.’ Si él puede ser obligado a ello, entonces hay que convenir en que antes de obligársele, el deside-rátum no Se ha logrado. Bajo tales circunstancias, y hasta que no *887haya algún acto solemne, o alguna- declaración de parte de un tribunal, no puede decirse que el hijo ha sido reconocido, ni puede afirmarse que haya adquirido el estado civil de hijo natural reconocido. En el caso de autos, no hay prueba satisfactoria que demuestre la intención, por parte del padre, de reconocer a sus hijos naturales con todas las con-secuencias legales propias de tal reconocimiento.”
En otro caso de Puente et al. v. Puente et al., 16 D. P. R., 585, 586, dijimos:
“Para que la apelante en este caso hubiera podido alegar con éxito su condición de hija natural reconocida y oponerse como tal y como tal ser declarada heredera, era necesario que constara qué su reconocimiento se había verificado voluntaria y solemnemente por el padre, sin lugar a dudas, o que teniendo ella derecho a ser reconocida de acuerdo con la ley y habiéndose omitido por el padre hacer el reco-nocimiento de una manera solemne o habiéndose negado a ello, había obtenido sentencia firme a' su favor en un tribunal competente y den-, tro del procedimiento contencioso adecuado.
“* * * Ha sido la práctica constante que cuando el padre omite o niega el reconocimiento, el hijo debe acudir al tribunal competente ejercitando la acción de filiación para obtener que el tribunal declare en una sentencia lo que omitió o se negó a -declarar el padre de una manera solemne. * * *.”
En otro caso de Rijos v. Folgueras et al., 16 D. P. R., 628, 629, nos expresamos en los términos siguientes:.
“El hijo legítimo deriva su condición de tal del matrimonio de-sús padres. Para que el matrimonio se entienda realizado no basta la intención del hombre y la mujer de contraerlo, no basta que vivan juntos y que juntos hayan procreado hijos; sino que es necesario que el acto se realice en una de las formas solemnes que autoriza la ley y que quede de él la debida constancia auténtica y fehaciente.
“El hijo natural deriva su derecho del reconocimiento y para que el reconocimiento se entienda realizado y surta todos sus efectos legales, es necesario que se haga de una manera solemne por el padre con la firme voluntad de realizarlo, y que quede de él la debida cons-tancia auténtica y fehaciente. Cuando el padre realizaba actos ten-dentes a establecer su paternidad que por sí solos no constituían un reconocimiento solemne y de los que no quedaba constancia auténtica *888y fehaciente, bajo las leyes de Toro; cuando ocurrían los casos del artículo 137, bajo el Código Civil antiguo, y cuando se realizan los del artículo 189 del vigente Código Civil revisado, entonces .debía y debe ejercitarse la acción de filiación y el reconocimiento debía y debe constar por la ejecutoria solemne de un tribunal competente.
“Los padres que en el cumplimiento de su deber deseen trasmitir a sus hijos naturales su apellido y sus bienes, o la parte que en ellos les corresponda, deben hacer constar el reconocimiento de una manera auténtica y fehaciente, por ejemplo, en el acta de nacimiento, en un documento público, en su testamento, en una declaración prestada en forma solemne ante un funcionario o tribunal, etc., de manera que el hijo natural reconocido pueda hacer constar su condición de tal, en la misma forma que el hijo legítimo.
“Cuando los padres no realizan el reconocimiento de los hijos naturales de la manera expresada, entonces los hijos deben ejercitar la acción de filiación y obtener una declaración judicial de su derecho.
“Si los padres y los hijos fueren negligentes, en tal caso ellos deben sufrir las consecuencias de sus actos y culparse ellos mismos y nó a la ley que reguló estas cuestiones de tanta trascendencia social de una manera uniforme y para bien de todos.”
“La calidad de hijo natural ha de fundarse necesariamente en el reconocimiento del padre, • espontáneo y legalmente probado, o en el caso de omisión o resistencia, en una ejecutoria solemne que así lo declare.” Sentencia del Tribunal Supremo de España de 16 de abril de 1864.
“La filiación de los hijos naturales debe constar necesariamente por el reconocimiento de sus padres o por la declaración solemne de una ejecutoria.” Sentencia del Tribunal Supremo de España de 28 de junio de 1864.
Igual doctrina lia sido ratificada en los casos de Calaf et al., v. Calaf, 17 D. P. R., 198, de Peñagarícano v. Peñagarícano et al., (pág. 494), y de Figueroa v. Díaz et al., (pág. 717).
Gomo se ve, no liay discrepancia alguna sino completa conformidad entre la doctrina sancionada por las senten-cias de la Corte Suprema de Puerto Rico y las que interpre-tando el mismo punto jurídico-dictó el Tribunal Supremo de España, en fechas en que no regía el Código Civil Español.
De dicha doctrina se desprende, que para ejercitar dere-*889dios en los bienes de nna persona fallecida, el snpnesto hijo natural ha de contar siempre con un reconocimiento de su filiación, expreso, voluntario y solemne, que conste en forma auténtica y fehaciente, o con una sentencia ejecutoria en que sea declarada tal filiación. Si no existiere el reconocimiento en los términos antedichos o una sentencia ejecutoria que obligue al reconocimiento, el hijo natural deberá interponer una demanda de filiación antes o al mismo tiempo que inter-pone. la de reclamación de derechos hereditarios.
Veamos ahora si los demandantes se encuentran en alguno do los casos expresados para que pueda eximírseles del ejer-cicio de la acción de reconocimiento.
Han presentado los demandantes para justificar el reco-nocimiento de su filiación por Eamón Pérez Villamil, el récord de un juicio verbal civil promovido ante el Juzgado de Paz de Río Grande en noviembre del año 1873, por Telesfora Quiñones contra Ramón Pérez Villamil, reclamando a éste cantidades para sostener a los tres hijos Angel, Adelina y Plácida, que la demandante afirmaba haber tenido con el de-mandado, y el importe de un billete premiado de la lotería provincial, cuya reclamación en el acto de la celebración del juicio se hizo extensiva a cinco vacas y una yegua.
Al contestar Pérez Villamil la demanda expresó:
“Que nunca ha negado que la demandante ha vivido en su casa, ni tampoco le ha negado los tres hijos que la misma ha nombrado y para el sostenimiento de los mismos, le viene entregando todos los meses cinco pesos desde que se concluyeron las relaciones amorosas que tenían. Que en cuanto al ganado y dinero del billete premiado, cuyo número no recuerda en los momentos, ya le entregó hará unos dos años, un documento en que constan estos particulares, y no cree prudente entregarle a su demandante nada de lo que solicita, porque ese capitalito debe retenerlo en su poder para administrarlo, a fin de adelantarlo para sus hijos toda vez que fué adquirido por la deman-dante, por la época en que vivía con el que habla, y porque entiende además, que la demandante que es una mujer de poco talento, lo mal-gastaría todo en poco tiempo, y eso no puede autorizarlo el deponente, porque sería echar agua en un cedazo. La demandante replicó: Que *890es incierto lo que acaba de significar el Sr. Yillamil, pues si bien es. verdad que todos los meses le viene entregando cinco pesos en efectos-de su pulpería, esto es, según le tiene manifestado, como intereses del importe del billete premiado que le entregó, y no por otro concepto, lo cual no le alcanza para nada, pues a medida que los niños crecen, el gasto aumenta, y la demandante a penas puede sos-tenerlos con esa'suma, y dos pesos mensuales que g’ana alquilada de cocinera, y como a pesar de haberle hablado varias veces al deman-dado para que le aumente la pensión, éste nada ha hecho en su favor, se ha visto en la necesidad aun contra su voluntad, de establecer la presente demanda, para ver de conseguir lo que con tanta necesidad y perfecto derecho reclama, sin que por ello le guarde mala voluntad al Sr. Yillamil. El demandado duplicó: Que en atención a las observa-ciones hechas por el Sr. Juez y con el fin de que este asunto no tome el giro que ciertos caballeros de la localidad desean darle, se compro-mete a pasar mensualmente a su demandante si ella es conforme, diez pesos mensuales para sus hijos, y una muda de ropa cada tres meses con su calzado correspondiente, lo cual considera suficiente, siempre que la demandante ayude también en lo que le sea posible. La deman-dante replicó: Que es conforme con lo propuesto por su demandado Don Ramón Pérez Yillamil, siempre que el citado señor no le falte a lo ofrecido en ningún tiempo.”
Después de las anteriores alegaciones el juez de paz mani-festó :
.£ ‘ Que toda vez que las partes habían podido llegar a un acuerdo, de lo cual se alegraba, debía de fallar y fallaba condenando a la demandante Telesfora Quiñones y al demandado Don Ramón Pérez Yillamil a estar y pasar por lo convenido entre ambos en este juicio, por ser cosa juzgada ante juez competente, imponiendo las costas de este juicio ál demandado Don Ramón Pérez Yillamil.”
El acta del juicio, comprensiva de las alegaciones de las partes y de la sentencia pronunciada, aparece firmada por el juez, por las partes, haciéndolo a ruego de la demandante, su acompañante Tomás Benoyt, y por los actuarios que asis-tieron al acto en sustitución del secretario recusado.
No tenemos dificultad en admitir que el documento de que se trata es público, pues documentos públicos son las actua-ciones judiciales, y tampoco discutiremos su autenticidad, *891admitida tanto por la corte inferior como por 'esta Corte Snprema. Pero no podremos estar conformes con qne ese documento contenga el reconocimiento expreso, voluntario y solemne de los demandantes por parte ele Eamón Pérez Villamil. Qne no contiene sentencia ordenando dicho reco-nocimiento, es claro,»pues la sentencia del Juez de Paz de Río Grande se limita a aprobar el convenio o acuerdo en vir-tud del cual el demandado se compromete a pasar a la deman-dante $10 mensuales y una muda de ropa con su calzado correspondiente cada.tres meses, ordenando el cumplimiento de ese convenio, sin bacer declaratoria alguna sobre el reco-nocimiento por Pérez Villamil de los hijos de Telesfora Qui-ñones, la que tampoco en su demanda formuló petición alguna sobre ese extremo.
Hemos examinado detenidamente el documento de . que se trata y no encontramos justificado en forma auténtica y fehaciente que Pérez Villamil reconociera expresa, volunta-ria y solemnemente, a Angel, Adelina y Plácida, como hijos naturales suyos. Lo que si aparece demostrado en forma auténtica y fehaciente es que Pérez Villamil manifestó en el acto del juicio que nunca ha negado que la demandante ha vivido en su casa ni tampoco le ha negado los tres hijos, para cuyo sostenimiento le había venido entregando todos los meses $5, desde que se concluyeron las relaciones amorosas que ambos sostenían, expresando, además, no creer prudente entregar a Telesfora el importe del billete premiado, y las cabezas de ganado que le reclamaba, para que sus hijos con-servaran ese capitalito y no lo malgastara una mujer de poco talento como la demandante. Esas manifestaciones hechas ante una autoridad judicial y consignadas en documento pú-blico constituirían un principio de prueba escrita del reco-nocimiento de los demandantes y a lo sumo la posesión de estado civil de hijos naturales por Angel, Adelina y Plácida con relación a Ramón Pérez Villamil, principio de prueba y posesión de estado que nunca los excusaría de ejercitar la acción de reconocimiento, según la doctrina que dejamos esta-*892blecida al resolver el caso de Gual et al. v. Bonafoux et al.. 15 D. P. R., 559.
El reconocimiento de los demandantes por Pérez Villa-mil que se pretendiera deducir de las manifestaciones qne hizo éste en el acto del juicio verbal civil, sería a lo sumo un reco-nocimiento tácito dé la filiación natural de aquéllos, pero nunca el reconocimiento expreso, voluntario y solemne que la jurisprudencia establecida por esta Corte Suprema exige para que pueda ser innecesario el ejercicio de la acción de reco-nocimiento. Para que gramatical y legalmente pueda afir-marse que Pérez Villamil reconoció a los demandantes en documento público auténtico y fehaciente, es preciso que tal reconocimiento haya sido expreso, voluntario y solemne.
Además, el reconocimiento sería sólo incidental, pues Teles-fora Quiñones no demandó a Pérez Villamil para que reco-nociera a los hijos que había tenido con .el mismo, sino para que les pasara alimentos y ese reconocimiento meramente incidental no merece la calificación de solemne. Ni fue tam-poco voluntario en el sentido de que Pérez Villamil quisiera reconocer en el acto del juicio a sus hijos pues si tal hubiera sido su propósito, hubiera hecho el reconocimiento en docu-mento apropiado al efecto, .con el fin de que en cualquier tiempo sirviera a sus hijos de comprobante de su filiación.
Aun más, el hecho de que Pérez Villamil conviniera en pasar alimentos a los tres hijos de Telesfora Quiñones con la cual había sostenido relaciones ilícitas, convenio aprobado por el Juez de Paz de Pío Grande, no envuelve el reconoci-miento de la filiación natural de aquéllos, aún admitiendo que a tal convenio sirviera de fundamento la paternidad natural de Pamón Pérez Villamil, pues en dicho juicio nada se establece ni podía establecerse sobre el reconocimiento. Sentencia del Tribunal Supremo de España de 11 de abril de 1861. Además, es sabido que nadie queda obligado a más de aquello a que- quiso obligarse o a que judicialmente se le obliga.
El status civil de los demandantes con relación a Don Pa-*893món Pérez Villamil' no fné definido en el juicio verbal cele-brado ante el Juez de Paz de Eío Grande, pnes en ese juicio no recayó decisión alguna sobre el particular y Pérez Villa-mil sólo se avino a pagar unos alimentos, avenencia que el demandado realizaba en atención a las observaciones liechas por el Sr. Juez y con el fin de que el asunto no tomase el giro que ciertos caballeros de la localidad deseaban darle, pala-bras reveladoras de falta de voluntad y propósito de hacer un reconocimiento tan importante como el de paternidad.
Faltando como falta la prueba en forma auténtica y feha-ciente del reconocimiento expreso, voluntario y solemne de los demandantes por Pérez Villamil, ha debido ejercitarse previa o conjuntamente con la acción de nulidad de institución de herederos la de reconocimiento. En un juicio de esa clase podrían discutirse las acciones de prescripción y de cosa juz-gada alegadas por la parte apelante.
Por las razones expuestas disentimos de la opinion sus-tentada por la mayoría de esta corte y opinamos que procede la revocación de la sentencia apelada, y que se declare sin Jugar la demanda que originó el juicio, sin especial condena-ción de costas.